          Case 1:18-cr-00343-CKK Document 9 Filed 11/29/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA             )                No. 18-cr-00343 (CKK)
                                     )
      v.                             )
                                     )
GEORGE HIGGINBOTHAM,                 )
                                     )
      Defendant.                     )
___________________________________ )

                                 NOTICE OF APPEARANCE

       The United States hereby informs the Court that the above-captioned matter is assigned to

Deputy Chief John D. Keller and Trial Attorneys Nicole Lockhart, James C. Mann, and Sean F.

Mulryne for the Public Integrity Section of the Criminal Division of the United States Department

of Justice. Trial Attorney Ryan Ellersick remains assigned to this matter as well, and is already

listed as counsel of record for the United States.    Mr. Keller’s telephone number is (202) 598-

2231 and his e-mail is John.Keller2@usdoj.gov.       Ms. Lockhart’s telephone number is (202) 514-

0188 and her e-mail is Nicole.Lockhart@usdoj.gov.       Mr. Mann’s telephone number is (202) 305-

4763 and his e-mail is James.Mann@usdoj.gov.         Mr. Mulryne’s telephone number is (202) 598-

2816 and his e-mail is Sean.Mulryne@usdoj.gov.

                                             Respectfully submitted,

Dated: November 29, 2018                             /s/
                                             John D. Keller
                                             Deputy Chief
                                             Nicole Lockhart
                                             James C. Mann
                                             Sean F. Mulryne
                                             Trial Attorneys
                                             Public Integrity Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             1400 New York Avenue N.W., 12th Floor
                                             Washington, D.C. 20005
          Case 1:18-cr-00343-CKK Document 9 Filed 11/29/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to the attorney

of record for the defendant.

Dated: November 29, 2018                                                 /s/__________
                                                                  Nicole Lockhart
                                                                  Trial Attorney
